TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00746-CV



                                  In re Scott A. Thompson


                                       V. C., Appellant

                                              v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-17-003321, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           ORDER TO SHOW CAUSE

PER CURIAM

              This is a contempt proceeding ancillary to the appeal of V.C. The subject of this

proceeding is Scott A. Thompson, appellant’s attorney.

              Appellant filed her notice of appeal on November 7, 2018, and her brief was due

December 27, 2018. On December 13, 2018, we ordered counsel to file appellant’s brief no later

than Monday, January 7, 2019. On Friday, January 4, 2019, Thompson requested the sealed

clerk’s record from the Court and filed a motion for extension of time seeking to extend the

deadline for appellant’s brief to January 14, 2019.      On January 7, 2019, Thompson filed

appellant’s brief, but the brief lacks any citation to the clerk’s record. See Tex. R. App. P.

38.1(g), (i). On January 8, 2019, the Court provided Thompson with access to the sealed record.
Accordingly, the Court strikes appellant’s brief and orders that appellant’s counsel file the brief

no later than January 22, 2019. See id. R. 38.9(a).

               Therefore, it is hereby ordered that Scott A. Thompson shall appear in person

before this Court on Thursday, January 24, 2019, at 10:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our December 13, 2018 order. This order to show

cause will be withdrawn, and Thompson will be relieved of his obligation to appear before this

Court as ordered above, if the Clerk of this Court receives appellant’s brief on or before

January 22, 2019.

               It is ordered on January 8, 2019.



Before Chief Justice Rose, Justices Kelly and Smith




                                                   2